DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 14, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 
Re Claims 1, 11, 21 and 25, MA et al teaches a network device communicates with wireless device and includes a processing module, See figure 300, (a processing circuitry) to determine/selects a first DCI format (a format of a DCI) based on the service type (a set of at least two DCI message formats [0062]; the network device selects a PDCCH based on the channel quality state to transmit/signal the DCI message based on the determined DCI format [0074] and transmits the DCI message to a wireless device (includes a processing circuitry) to be decoded the DCI message based on the service type.  MA et al fails to explicitly teach “which one of a subframe, slot and subslot of the PDCCH the DCI message is transmitted in;”.  However, as MA et al teaches the DCI format corresponds to a specific service type and a specific aggregation level, MA et al also teaches in a LTE system, a time-frequency resource allocated to a PDCCH and divided 
Re Claims 2, 12, 24, MA et al teaches the DCI format for the URLLC service is different from a DCI format for the eMBB service (lower latency requirement)  [0076] wherein the shorter PDCCH channel would have required a shorter/smaller one or the two different DICI message sizes. 
Re Claim 3, the service type includes URLLC.
Re Claims 4, 14, the format is selected based on aggregation level of the PDCCH.
Re Claim 22, the DCI format is determined based on the signaling from the network node such RRC.
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of SHIN et al PG PUB 2020/0389870.
Re Claims 5, 15, MA et al fails to explicitly teach “different DCI message sizes based on a length of the PDCCH”. However, SHIN et al teaches a length of the PDCCH varies depending on the DCI format [0124].  One skilled in the art would have been .
Claims 6, 7, 8, 16, 17, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of Ball et al PG PUB 2011/0243100.
Re Claims 6, 7, 16, 17, 23 and 27, MA et al in view of CHEN et al fails to explicitly teach “selecting a format of the DCI message….comparing the measure of channel quality to a least one threshold.”.  However, Ball et al teaches selecting a length of the DCI format based on the SINR falling below a threshold [0072].  One skilled in the art would have been motivated to have selected the DCI format based on the channel quality for reliability.  Therefore it would have been obvious to one skilled to have combined the teachings.
Re Claim 8, Ball teaches using the RRC signaling [0071].
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al PG PUB 2019/0349910 in view of Ball et al PG PUB 2011/0243100 as applied to Claim 6 above and further in view of Ying et al PG PUB 2018/0199334.
Re Claims 10, 20, MA et al in view of Ball et al fails to explicitly teach “format of the DCI message….selected depends one of periodicity….SR.”.  However, Ying et al teaches to meet the latency requirement, the SR periodicity should be shorten [0092].  One skilled in the art would have been motivated to have motivated to have selected the DCI format/length based on the SR periodicity to meet the latency requirement of the service type.  Therefore it would have been obvious to one skilled to have combined the teachings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12, 14-17, 20-25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472